Citation Nr: 1544514	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  11-32 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran and his friend


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran had active duty service from October 1964 to September 1966.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which granted service connection for depression not otherwise specified and assigned a 30 percent evaluation, effective June 4, 2010.  The Veteran filed a timely appeal of the assigned disability evaluation.

In April 2013, the RO, in pertinent part, denied entitlement to individual unemployability.  This matter was not separately appealed.  In September 2015, the Board took jurisdiction of the TDIU issue pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  In a June 2014 decision, the Board granted a 50 percent disability rating for depression not otherwise specified, and remanded the TDIU issue.  

 In October 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the virtual folder. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's service-connected disabilities do not preclude substantially gainful employment.



CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veteran Claims' (Court's) continued to recognize that typically VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In August, September, and October 2012, VCAA letters were issued to the Veteran with regard to his TDIU claim.  Such letters collectively notified the Veteran of what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the evidence necessary to support an effective date.  Id; but see VAOPGCPREC 1-2004; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With regard to the Board hearing held, the United States Court of Appeals for Veterans Claims has interpreted the provisions of 38 C.F.R. § 3.103(c)(2)  as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  In the present case, the undersigned fully identified the issues on appeal and asked specific questions directed at identifying any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding and might substantiate the claim currently on appeal.  Additionally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, there is compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board also finds that VA has complied with all assistance provisions of VCAA to include substantial compliance with the June 2014 Board Remand.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  This matter was remanded to obtain VA opinions regarding employability.  Such opinions were proffered in December 2014 and August 2015.  The Board finds that the examinations are adequate because, as shown below, they are based upon consideration of the pertinent medical history, his lay assertions and current complaints, and because it describes the respective disabilities in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  There is no indication of relevant, outstanding records which would support the Veteran's TDIU claim.

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the TDIU issue on appeal.

Criteria & Analysis

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 4.16(a).  If, however, there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Service connection is in effect for depression, rated 50 percent disabling, hearing loss, rated 30 percent disabling, and tinnitus, rated 10 percent disabling.  Thus, the minimum percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a) are met.

Entitlement to a total rating must be based solely on the impact of the veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).

While the minimum percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a) are met, the evidence of record does not support a finding that the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  

An August 2010 VA mental health examination report reflects the examiner's opinion that the Veteran's symptoms at the present level have caused some intermittent periods of an inability to perform occupationally.  See 08/10/2010 VBMS entry, VA Examination.

A November 2011 VA mental health examination report reflects that the Veteran stopped working full-time after April 31, 2011; however, the examiner commented that his functioning had not changed since the August 2010 VA examination.  See 11/12/2011 VBMS entry, VA Examination.

At the February 2012 Board hearing, the Veteran testified that with regard to employability he was experiencing loss of productivity and reliability.  See 02/23/2012 VBMS entry, Hearing Testimony.

The Veteran's April 2012 VA Form 21-8940, Application for Increased Compensation Based on Unemployability, reflects the Veteran's assertion that he stopped working on April 28, 2011 due to depression, sleep deprivation, and vertigo.  He reported that he previously worked in 'Café Support' from October 1981 to April 2011.  See 04/04/2012 VBMS entry, VA Form 21-8940, Application for Increased Compensation Based on Unemployability.

An April 2012 VA mental health examination report reflects an examiner's opinion that the Veteran's service-connected psychiatric disability does not in and of itself render him unable to secure and maintain substantially gainful employment; however, the examiner did not provide further rationale.  See 04/09/2012 VBMS entry, VA Examination.  

An April 2012 VA audiological examination report reflects the Veteran's past employment was in a family-owned restaurant where he was responsible for graphics, PR, dishwashing, janitorial duties, and advertising.  He stated that he had to retire in April of 2011 because he was losing his memory and making mistakes due to the memory loss that were damaging to the company, such as leaving water running and causing water drainage to the property.  The Veteran was able to effectively communicate with the examiner in a quiet environment without the use of hearing aids.  He also demonstrated understanding of the need to make an appointment with his audiologist to get his hearing aid repaired.  The examiner opined that with working amplification and reasonable accommodations as specified in the Americans with Disabilities Act, his hearing loss alone should not significantly affect vocational potential or limit participation in most work activities.  See 04/09/2012 VBMS entry, VA Examination.  

In May 2012, the April 2012 VA examiner reviewed the Veteran's claims folder and determined that there was no change to the opinion regarding employability.  See 05/30/2012 VBMS entry, VA Examination.

In October 2013, the Veteran underwent an evaluation with Dr. M.W.I. for a consultation for his ongoing issues including a traumatic brain injury after a two story fall followed by subsequent episodes of confusion prompting him to receive military medical transport back and forth for medical appointments immediately following his weeklong stay in the base hospital due to confusion and disorientation, blackout spells vs. syncopal events starting within 7 months of initial injury.  He reported experiencing sleep deprivation, short term memory loss, fatigue, tinnitus and hearing loss, vertigo, phobias, mental health issues concerning for posttraumatic stress disorder complete with vivid dream-flashbacks, paresthesias (numbness and tingling) in arms and legs, and poor concentration.  See 10/22/2013 VBMS entry, Medical Treatment Record-Non-Government Facility.  He has had cognitive decline related to the above alleged symptoms with him needing close oversight with regards to personal finances and simple activities of daily living including cooking or cleaning as to his short term attention difficulties and memory impairment (also short term) have resulted in a flooded kitchen and gas stove being left on more than once.  

On interview, he appeared to have mildly slurred speech, mild to moderate cognitive delay with short term memory recall troubles, but intact long term memory, mild to moderate hearing deficit at an 8 foot distance.  He adamantly denied a history of or present alcohol or drug abuse or use.  He was cooperative and pleasant, but very troubled by the loss of some of his treatment records, which the examiner was using for the assessment along with his subjective complaints.  Based on the records available and his current condition, the examiner felt he was cognitively impaired enough to be unemployable for both the risk to himself as well as the risk and undue burden it poses to an employer to supervise/accommodate his needs.  The examiner was not able to conclusively relate his ongoing symptoms to his military incident conclusively, however, with the time line as presented to her by several records and his reported history, the examiner felt that it is just as likely related to his military incident as it could be not.  

The Board notes that in an April 2013 rating decision, the RO denied entitlement to service connection for traumatic brain injury to include seizures, impaired vision, slurred speech, numbness in arms and legs, and confusion; sleep deprivation; disorientation; loss of attention; short term memory loss; black outs; fatigue; and, vertigo.  See 04/24/2013 VBMS entry, Rating Decision - Narrative.

In December 2014, the Veteran underwent a VA neurological examination with a psychologist.  See 12/30/2014 VBMS entry, C&P Exam.  He reported that he worked until April 2011 and left due to vertigo.  He further reported that he suffers "from thought continuation an oblique part of that... I simply lose what I am working on and what am thinking."  

The examiner noted review of the Veteran's VBMS file.  The examiner found that his depressive disorder is effectively controlled by a very low dose of Paxil medication per his report.  His major depressive disorder is mild but the examiner stated that the benefit of the doubt goes to the Veteran that his major depressive disorder would lead to social and occupational impairment with reduced productivity and reliability.  His symptom reporting is mild, but the benefit goes to the Veteran that symptoms would lead to reduced productivity and reliability.  The examiner found that the Veteran's major depressive disorder would not prevent him from sedentary or physically gainful employment.  The Veteran would be capable of sedentary employment such as being a host, greeter, a person to triage information in a business system, and or clerical/ administrative duties.  In terms of physical employment, he is capable of both skilled and unskilled labor as specific to the major depressive disorder, mild severity.  

The examiner noted that the Veteran reported being assaulted during active duty service.  He did not report what would be consistent with head trauma, nor could the examiner find record of that in the service treatment records.  Post militarily he had fallen off of a porch and hit his head.  He stated he received medical attention.  The examiner stated that the Veteran's testing today was NOT consistent with Cognitive Disorder NOS and was within the normal range.  Since his testing was within the normal range, then there were no cognitive (neuropsychological) deficits.  If there were no neuropsychological deficits, this could not relate to a neurodegenerative (neurocognitive) disorder or depression.

A December 2014 VA examiner opined that with proper amplification, it is less likely than not that his hearing loss/tinnitus, in and of themselves, would interfere with his capability to perform physical or mental acts of employment.  See 12/30/2014 VBMS entry, C&P Exam.

In July 2015, the Veteran underwent an Employability Assessment with a Certified Vocational Rehabilitation Consultant.  The examiner interviewed the Veteran and reviewed the rating decision and Board Remand.  The examiner also referenced the December 2013 opinion of Dr. M.W.I.  See 07/16/2015 VBMS entry, Medical Treatment Record-Non-Government Facility.

The examiner summarized the Veteran's employment history noting that he worked as a Production Machine Operator; Tax Consultant (he is not a CPA); and, Off-Set Press Operator (self-taught).  Over the past 35 years he has worked as a Dishwasher and Floor Cleaner for his close friend, R.L.  R.L. was present during the interview and explained that in March 2011 she found it necessary to discontinue the Veteran's employment due to his inability to complete the assigned job tasks.  R.L. reported that the Veteran, on more than one occasion, caused flooding in her restaurant when he left water running in kitchen sinks.  She further noted that he would also leave the gas stoves turned on.  The Veteran has not worked, in any capacity, since March 31, 2011.

The examiner acknowledged that the Veteran's depression was 50 percent disabling and acknowledged the VA guidelines which described the effects of his depression.  The examiner acknowledged his 30 percent rating for bilateral hearing loss.  The Veteran reported that, due to his hearing loss, he finds it necessary to rely on lip reading; however, that is only beneficial during face to face conversations.  The examiner noted that Dr. M.W.I provided the opinion that, due to his cognitive impairments, the Veteran is "unemployable for both the risk to himself and his health conditions as well as the risk and undue burden it poses to an employer to supervise/accommodate his needs."  Dr. M.W.I. further reported "I do agree that I am not able to conclusively relate his ongoing symptoms to his military incident conclusively, however with the time line as presented to me by several records and his reported history I feel it is just as likely related to his military incident as it could be not."

The vocational examiner noted that the effects of depression result in a significant impact upon the Veteran's ability to perform the mental tasks required by even menial work.  As noted earlier, due to the Veteran's service-connected impairments, his long-time close friend and employer found it necessary to discontinue the Veteran's employment as a Dishwasher and Floor Cleaner.  Based upon over 22 years of providing job placement assistance to physically and mentally impaired persons, the vocational examiner could state, with certainty, that even if the Veteran found another job, the impairments associated with depression would preclude him from maintaining substantially gainful employment.  The vocational examiner noted her experience that employers will find the extra supervision and training time/costs required when employing someone with the Veteran's impairments to be an undue burden.  In addition to depression, the Veteran has bilateral hearing loss.  Although this impairment does not have as negative of an impact on his employability as the limitations associated with depression, it will affect the Veteran's access to jobs.  According to the Veteran, he relies upon lip reading to compensate for the hearing loss and this is only beneficial in face to face situations.  It is likely that employers will view this limitation as potentially dangerous to the Veteran and his co-workers in certain employment settings.

The vocational examiner opined that when considering the limitations resulting from his service-connected depression and hearing loss, the Veteran is incapable of sustaining gainful employment and, consequently is 100% unemployable.  The examiner stated that the opinion was based solely upon the Veteran's service-connected limitations and is given with a reasonable degree of vocational certainty.

An August 2015 VA audiological examiner opined that the Veteran has experience working in restaurants, doing scrubbing, floor washing, dishwashing, as well as advertising and design work.  His degree of hearing loss would not prohibit him from obtaining similar employment in a restaurant, and would not affect his ability to carry out design work.  He would be able to successfully carry out employment that relies on independent work with one-on-one communication when necessary.  See 08/25/2015 VBMS entry, C&P Exam.

Based on review of the entire evidence of record, it is clear that the Veteran's depression symptomatology affects the Veteran in his employment capacity; however, the Veteran was still able to maintain gainful employment through April 2011.  The Board concludes that the 50 percent rating in effect for his depression adequately contemplates him for his occupational impairment.  See 38 C.F.R. § 4.130, Diagnostic Code 9434.  Likewise, the 30 percent rating in effect for bilateral hearing loss adequately compensates him for any occupational impairment.

Multiple VA examiners have conducted mental status and audiological examinations and have concluded that neither his depression nor his bilateral hearing loss/tinnitus affected his ability to maintain substantially gainful employment.  As detailed, the December 2014 VA examiner conducted a mental status examination of the Veteran, interviewed the Veteran, and reviewed the evidence of record and concluded that while his depression would lead to social and occupational impairment with reduced productivity and reliability, his depression would not prevent him from sedentary or physically gainful employment such as being a host, greeter, a person to triage information in a business system, or clerical/administrative duties.  Likewise, the August 2015 VA examiner conducted an examination of and interviewed the Veteran opining that his hearing loss would not prohibit him from obtaining employment.  These opinions do not support a finding that he is precluded from substantially gainful employment.  Such examinations were made based on examination of the Veteran and the record.  

The Board has given consideration to the opinion of Dr. M.W.I.  Such evaluation and opinion, however, was sought regarding his asserted traumatic brain injury and residuals.  Dr. M.W.I. opined that the Veteran is unemployable for both the risk of himself as well as the risk and undue burden it poses on an employer; however, such opinion was proffered in relation to symptoms purportedly associated with his asserted traumatic brain injury and cognitive dysfunction.  Service connection, however, has been denied for traumatic brain injury and claimed residuals, thus any such residuals are not relevant to the claim for a TDIU which contemplates his service-connected disabilities.  

With regard to the opinion of the July 2015 vocational examiner, unfortunately such examination does not appear to be based on review of any mental status examinations nor a mental status examination, as the examiner is not a psychologist or psychiatrist, nor is there any indication that the examiner is a mental health examiner.  The vocational examiner did not indicate review of the prior mental health or audiological examinations that specifically assessed the Veteran's symptoms associated with his disabilities and his functional limitations associated with his employability.  Moreover, the July 2015 examiner based the opinion in part on Dr. M.W.I.'s evaluation, which assessed his asserted traumatic brain injury, which is not service-connected.  Finally, the incident of flooding sinks and leaving on gas stoves was previously referenced in prior examinations related to his purported cognitive issues and vertigo, rather than his depression symptomatology.  For all of the above reasons, the Board does not accept this opinion as being the most probative as to the Veteran's functional limitations related to his employment prospects.  

Thus, the claim of entitlement to a TDIU must be denied.  The Board considered the applicability of the "benefit of the doubt" doctrine; however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of this matter on that basis.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a TDIU is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


